Citation Nr: 1547623	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left hip arthritis.  


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case lies with the RO in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2011.  A transcript of that hearing is of record.  

This matter has been previously remanded by the Board in September 2011, October 2014, and March 2015.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 remand instructed the AOJ to contact the Social Security Administration (SSA) and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  In April 2015, the SSA provided a Form SSA-831, Disability Determination and Transmittal, indicating that the Veteran's claim had been denied in 2008.  However, the SSA did not provide any of the medical records upon which that denial was based, nor did the SSA indicate that those medical records were not available.  Because the remand specifically instructed the AOJ to obtain both medical records and decisional documents, the AOJ has not substantially complied with the March 2015 remand, and additional remand is necessary.  Stegall v West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all of the Veteran's Social Security disability benefits records, to specifically include any medical records that were the foundation of the 2008 denial indicated by the Form SSA-831, Disability Determination and Transmittal, provided in April 2015.  If no medical records are available, then a response to this effect should be obtained.  If no records are found and additional requests would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


